Title: Speeches of the Wabash and Illinois Indians, 1–4 February 1793
From: Wabash and Illinois Indians
To: Washington, George

 

[Philadelphia] Feb. 1[–4] 1793.

The President having addressed the Chiefs of the Wabash & Illinois Indians, John Baptist De Coin, chief of Kaskaskia, spoke as follows.
Father. I am about to open to you my heart. I salute first the Great Spirit, the master of life, and then you.
I present you a black-pipe on the death of our chiefs who have come here and died in your bed. it is the calumet of the dead, take it and smoke in it in remembrance of them. the dead pray you to listen to the living and to be their friends they are gone, we cannot recall them, let us then be contented; for, as you have said, tomorrow perhaps it may be our turn. take then their pipe, and as I have spoken for the dead, let me now address you for the living. (he delivered the black-pipe.)
(Here Three-legs, a Piankishaw chief, came forward and carried round a white pipe from which every one smoked.)
John Baptist De Coin spoke again.
Father. The sky is now cleared. I am about to open my heart to you again: I do it in the presence of the Great Spirit, and I pray you to attend.
You have heard the words of our father General Putnam. we opened our hearts to him, we made peace with him, and he has told you What we said.
This pipe is white. I pray you to consider it as of the Wiatenons, Piankashaws, and the people of Eel river.
The English at Detroit are very jealous of our father. I have used my best endeavors to keep all the red men in friendship with you: but they have drawn over the one half, while I have kept the other. be friendly then to those I have kept.
I have long known you, General Washington, the Congress, Jefferson, & Sinclair. I have laboured constantly for you, to preserve peace.
You see your children on this side: (pointing to the friends of the dead chiefs) they are now orphans. take care then of the orphans of our dead friends.
Father, your people of Kentuckey are like Musketoes, and try to destroy the red men: the red men are like musketoes also, and try to injure the people of Kentuckey. but I look to you as to a

good being. order your people to be just. they are always trying to get our lands. they come on our lands. they hunt on them; kill our game & kill us. keep them then on one side of the line and us on the other. listen, father, to what we say, and protect the nations of the Wabash & Missisipi in their lands.
The English have often spoken to me, but I shut my ears to them. I despise their money. it is nothing to me. I am attached to my lands. I love to eat in tranquility, and not like a bird on a bough.
The Piankeshaws, Wiatenons, Piorias and all the Indians of the Missisipi & Wabash, pray you to open your heart & ears to them, and as you befriend them, to give them Capt. Prior for their father. we love him, men, women & children of us, he has always been friendly to us, always taken care of us, & you cannot give us a better proof of your friendship than in leaving him with us.
(here Three legs handed round the White pipe to be smoked.)
De Coin then, taking a third pipe, proceeded.
This pipe, my father, is sent you by the great chief of all the Wiaws, called crooked legs. he is old, infirm, and cannot walk. therefore he is not come. but he prays you to be his friend and to take care of his people. he tells you there are many red people jealous of you. but you need not fear them. if he could have walked he would have come; but he is old and sick & cannot walk. The English have a sugar mouth: but Crooked legs would never listen to them. they threatened us send the red men to cut off him & his people, and they sent the red men who threatened to do it unless he would join the English. but he would not join them.
The Chiefs of the Wabash, father, pray you to listen. they send you this pipe from afar. keep your children quiet at the Falls of Ohio we know you are the head of all. we appeal to you. keep the Americans on one side of the Ohio from the Falls downwards, and us on the other; that we may have something to live on according to our agreement in the treaty which you have. and do not take from the French the lands we have given them.
Old crooked legs sends you this pipe (here he presented it) and he prays you to send him Capt. Pryor for his father, for he is old & you ought to do this for him.
Father, I pray you to listen. so far I have spoken for others, and

now will speak for myself. I am of Kaskaskia, and have always been a good American from my youth upwards. yet the Kentuckians take my lands, eat my stock, steal my horses, kill my game, and abuse our persons. I come far with all these people. my nation is not numerous. No people can fight against you father, none but the Great god himself. all the red men together cannot do it—but have pity on us. I am now old. do not let the Kentuckians take my lands nor injure me; but give me a line to them to let me alone.
Father, the Wiatonons, Piankeshaws, Piorias, Powtewatomies, Musketons [Mascoutens], Kaskaskias have now made a road to you. it is broad & white: take care of it then & keep it open.
Father, you are powerful. you said you would wipe away our tears. we thank you for this. be firm & take care of your children.
The hatchet has been long buried. I have been always for peace, I have done what I could, given all the money I had, to procure it.
The half of my heart, father, is black. I brought the Piorias to you, half of them are dead. I fear they will say it was my fault. but father, I look upon you, my heart is white again & I smile.
The Shawanese, the Delawares, & the English are always persuading us to take up the hatchet against you, but I have been always deaf to their words.
(here he gave a belt.)
Great Joseph, who came with us, is dead. have compassion on his neice, his son in law, & his chiefs (pointing to them). it is a dead man who speaks to you, father, accept therefore these black beads. (here he presented several strands of dark coloured beads)
I have now seen Genl Washington, I salute & regard him next after the Great Spirit.
Como, a Poughtewatomy chief then said that as the President had already been long detained, and the hour was advanced, he would resume what he had to say to another day.
Shawas, the little Doe, a Kickapou chief, tho’ very sick, had attended the Conference, and now carried the pipe round to be smoked. he then addressed the President.
Father. I am still very ill & unable to speak. I am a Kickapou, and drink of all the waters of the Wabash & Missisipi. I have been to the Wabash and treated with General Putnam: and I came

here, not to do ill, but to make peace. send to us Capt. Prior to be our father, and no other. he possesses all our love.
Father, I am too ill to speak. you will not forget what the others have said.
Feb. 2. the day being cloudy, the Indians did not chuse to meet.
Feb. 4. the morning was cloudy. they gave notice that if it should clear up they would attend at the President’s at 2. oclock. accordingly, the clouds having broke away about Noon, they attended a little after two; except Shawas and another who were sick, and one woman.
Como, a Powtewatomy chief spoke.
Father, I am opening my heart to speak to you. open yours to recieve my words. I first address you from a dead chief, who, when he was about to die, called us up to him and charged us “never to part with our lands so I have done for you, my children, & so do you for yours. for what have we come so far? not to ruin our nation, nor yet that we might carry goods home to our women & children: but to procure them lasting good, to open a road between them and the Whites. sollicit our father to send Capt. Prior to us. he has taken good care of us & we all love him.”
Now, father, I address you for our young people. but there remains not much to say; for I spoke to you through Genl Putnam, and you have what I said on paper. I have buried the hatchet for ever; so must your children. I speak the truth & you must believe me. we all pray you to send capt. Pryor to us, because he has been so very kind to us all.
(here he delivered strands of dark colored beads.)
Father, hear me and believe me. I speak the truth & from my heart; recieve my words then into yours. I am come from afar, for the good of my women and children, for their present & future good. when I was at home in the midst of them, my heart sunk within me, I saw no hope for them. the heavens were gloomy & lowering and I could not tell why. but General Putnam spoke to us, and called us together. I rejoiced to hear him, and determined immediately to come and see my father. father, I am happy to see you. the heavens have cleared away, the day is bright, and I rejoice to hear your voice. these beads (holding up a bundle of white strands) are a road between us. take you hold at one end. I will at the other, and hold it fast. I will visit this road every day, and sweep it clean. if any blood be on it, I will cover it up; if

stumps, I will cut them out. should your children & mine meet in this road they shall shake hands and be good friends. some of the Indians who belong to the English will be trying to sow harm between us: but we must be on our guard and prevent it.
Father, I love the land on which I was born, the trees which cover it, and the grass growing on it. it feeds us well. I am not come here to ask gifts. I am young, and by hunting on my own land, can kill what I want and feed my women & children in plenty. I come not to beg. but if any of your traders would wish to come among us, let them come. for who will hurt them? Nobody. I will be there before them.
father, I take you by the hand with all my heart, I will never forget you; do not you forget me.
(here he delivered the bundle of white strands.)
The Little beaver, a Wiatonon, on the behalf of Crooked legs, handed round the pipe, & then spoke.
Father, listen now to me, as you have done to others. I am not a very great chief: I am a chief of war, and leader of the young people.
father, I wished much to hear you: you have spoken comfort to us, and I am happy to have heard it. the sun has shone out, and all is well. this makes us think it was the great spirit speaking truth through you. do then what you have said: restrain your people if they do wrong. as we will ours if they do wrong.
father, we gave to our friend (Pryor) who came with us, our name of Wiatonon, and he gave us his name of American. we are now Americans. give him then to us for a father. he has loved us & taken care of us. he had pity on our women & children & fed them. do not forget to grant us this request. You told us to live in quiet and to do right. we will do what you desire. then do you what we desire, & let Pryor come to us.
Now that we are come so far to hear you, write a line to your people to keep the river open between us, that we may go down it in safety, and that our women and children may work in peace. when I go back, I will bear to them good tidings, and our young men will no longer hunt in fear for the support of our women & children.
Father, all of us who have heard you, are made happy. all are in the same sentiment with me; all are satisfied. be assured that, when we return, the Indians & Americans will be one people,

will hunt, and play, & laugh together. for me, I will never depart one step from Pryor.
We are come from afar to make a stable peace to look forward to our future good. do not refuse what we sollicit. we will never forget you.
Here I will cease. the father of life might otherwise think I babbled too much; and so might you. I finish then, in giving you this pipe. it is my own & from myself alone. I am but a warrior. I give it to you to smoke in. let it’s fumes ascend to the great Spirit in heaven.
(he delivered the pipe to the President.)
The wife of the Souldier, a Wiatonon, speaks.
Father I take you by the hand with all my heart because you have spoken comfort to us. I am but a woman: yet you must listen.
The Village-chiefs, and Chiefs of war have opened their bodies & laid naked their hearts to you. let them too see your heart & listen to them.
We have come, men & women, from afar to beseech you to let no one take our lands. that is one of your children (pointing to Genl Putnam) it was he who persuaded us to come⟨.⟩ we thought he spoke the truth: we came, we hope that good will come of it.
Father. we know you are strong. have pity on us. be firm in your words. they have given us courage. the father of life has opened our hearts on both sides for good.
He, who was to have spoken to you, is dead, great Joseph. if he had lived, you would have heard a good man, and good words flowing from his mouth. he was my uncle, and it has fallen to me to speak for him. but I am ignorant. excuse then these words. it is but a woman who speaks.
(she delivers white strands.)
Three legs, a Piankasha spoke.
I speak for a young chief whom I have lost here. he came to speak to you, father, but he had not that happiness. he died. I am not a Village-chief, but only a chief of war.
We are come to seek all our good, and to be firm in it. if our father is firm, we will be so. it was a dark & gloomy day in which I lost my young chief. the master of life saw that he was good, and called him to himself. we must submit to his will.
(he gave a black strand.)

I pray you all who are present to say, as one man, that our peace is firm, & to let it be firm. listen to us if you love us. We live on the river; on one side, & shall be happy to see capt. Pryor on the other, and to have a lasting peace.
Here is our father Putnam. he heard me speak at Au Poste [Vincennes]. if I am false, let him say so.
My land is but small. if any more be taken from us, I will come again to you & complain, for we shall not be able to live. Have pity on us father. you have many red children there, & they have little whereon to live. leave them land enough to labour, to hunt & to live on: and the lands which we have given to the French, let them be to them for ever.
Father, we are very poor. we have traders among us, but they sell too dear. we have not the means of supplying our wants at such prices. encourage your traders then to come, & to bring us guns, powder & other necessaries: and send capt. Prior also to us.
(he gave a string of white beads.)
De Coin spoke.
Jefferson, I have seen you before, and we have spoken together.
Sinclair, we have opened our hearts to one another.
Putnam, we did the same at Au Poste.
Father, you have heard these three speak of me, and you know my character. the times are gloomy in my town. we have no commander, no souldier, no priest. have you no concern for us father? if you have, put a magistrate with us to keep the peace. I cannot live so. I am of French blood. when there are no priests among us, we think that all is not well. when I was small we had priests. now that I am old, we have none. am I to forget then how to pray? have pity on me and grant what I ask. I have spoken on your behalf to all the nations. I am a friend to all, & hurt none. for what are we on this earth? but as a small and tender plant of corn; even as nothing. God has made this earth for you as well as us: we are then but as one family, and if any one strikes you, it is as if he had struck us. if any nation strikes you father, we will let you know what nation it is.
Father. we fear the Kentuckians. they are headstrong, & do us great wrong. they are not content to come on our lands, to hunt on them, to steal & destroy our stocks, as the Shawanese & Dilawares do, but they go further & abuse our persons. forbid them

to do so. Sinclair, you know that the Shawanese & Delawares come from the Spanish side of the river, destroyed our corn & killed our cattle. we cannot live, if things go so.
Father, you are rich, you have all things at command, you want for nothing. you promised to wipe away our tears. I commend our women & children to your care.
(he gave strands of white beads.)
The President then assured them that he would take into consideration what they had said, and would give them an answer on another day, whereupon the Conference ended for the present.
